LOGO [g17784g15m38.jpg]    LOGO [g17784g92d94.jpg]

Exhibit 10.73

Indemnity

In consideration of your service or continued service in any of the following
capacities:

 

  •  

as a director of Nortel Networks Limited (the “Corporation”);

 

  •  

as an officer of the Corporation;

 

  •  

as a director of any other entity to the extent that you are serving in such
capacity at the request of the Corporation or

 

  •  

as an officer of any other entity to the extent that you are serving in such
capacity at the request of the Corporation,

such capacities referred to herein as the “Indemnified Capacities”, the
Corporation with full power and authority to grant an indemnity valid and
binding upon and enforceable against it in the terms hereinafter contained,
hereby agrees to indemnify you to the full extent contemplated by this
agreement.

 

1. Scope of Indemnity

(a)    The Corporation shall indemnify and hold you harmless for the full amount
of any “Cost” (as hereinafter defined) reasonably incurred by you in connection
with any “Proceeding” (as hereinafter defined) that may be made or asserted
against or affecting you or in which you are required by law to participate or
in which you participate at the request of the Corporation or in which you
choose to participate (based on your reasonable belief that you may be
subsequently named in that Proceeding or any Proceeding related to it) if it
relates to, arises from or is based on your service in an Indemnified Capacity,
in any case whether or not you have been named (an “Indemnified Claim”).

 

 

 

 

Nortel Networks Limited

195 The West Mall, Toronto, Ontario M9C 5K1 Canada



--------------------------------------------------------------------------------

- 2 -

 

(b)    Subject to the terms hereof and any applicable policy of the Corporation
relating to the reimbursement of expenses, the Corporation shall also indemnify
and hold you harmless for the full amount of any other Cost reasonably incurred
by you or to which you are subject if it relates to, arises from or is based on
your service in an Indemnified Capacity (provided however that you shall not be
entitled to indemnification in respect of any tax assessed on your income).
Subject to the terms of any applicable policy of the Corporation, the
Corporation shall also reimburse you for reasonable legal fees that you incur in
connection with your retaining separate counsel in respect of a matter being
considered by the board of directors of the Corporation.

(c)    For the purposes of this agreement:

 

  (i)   “Indemnified Amount” means any amount which the Corporation is obliged
to pay pursuant hereto;

 

  (ii)   “Cost” means all injury, liability, loss, damage, charge, cost,
expense, fine or settlement amount whatsoever which you may reasonably incur,
suffer or be required to pay (including, without limitation, all reasonable
legal and other professional fees as well as all out-of-pocket expenses for
attending discoveries, trials, hearings and meetings); and

 

  (iii)   “Proceeding” means any claim, action, suit, application, litigation,
charge, complaint, prosecution, assessment, reassessment, investigation,
inquiry, hearing or proceeding of any nature or kind whatsoever, whether civil,
criminal, administrative or otherwise.

 

2. Procedure for Making a Claim

 

  (a) If you wish to make any claim for payment of an Indemnified Amount to you
by the Corporation hereunder, you shall deliver a written notice of such claim
for payment to the Corporation, together with reasonable details and supporting
documentation with respect to such claim (such written notice, together with
such details and documentation, referred to herein as an “Indemnification
Notice”).

 

  (b) Subject to obtaining any required court approval, the Corporation shall
pay all Indemnified Amounts arising in connection with the matters described in
the Indemnification Notice to you (or as you may direct) no later than 30 days
after the date on which you deliver an Indemnification Notice on account of any
such Indemnified Amount to the Corporation.

 

  (c) The Corporation shall pay all Indemnified Amounts within the time period
contemplated in this Section 2, subject to Section 6 hereof.

 

3. Notice of Claim

(a)    Notice to Corporation

If you become aware of any Indemnified Claim or reasonably expect that an
Indemnified Claim will be made, you will give the Corporation notice in writing
promptly of such Indemnified Claim or potential Indemnified Claim.



--------------------------------------------------------------------------------

- 3 -

 

(b)    Notice to Director or Officer

If the Corporation becomes aware of any Indemnified Claim or reasonably expects
that an Indemnified Claim will be made, the Corporation will give you notice in
writing promptly of such Indemnified Claim or potential Indemnified Claim.

 

4. Defence of Action

(a)    By Corporation

The Corporation shall at its expense and in a timely manner contest and defend
against any Indemnified Claim (other than an Indemnified Claim brought by the
Corporation or any of its subsidiaries) and take all such steps as may be
necessary or proper therein to prevent the resolution thereof in a manner
adverse to you, including the taking of such appeals as counsel to the
Corporation may advise are likely to succeed in the circumstances (which opinion
shall be in writing and a copy thereof provided to you). In this regard, the
Corporation will keep you fully informed on a timely basis of all steps and
developments relating to the foregoing. The Corporation shall not agree to any
settlement on your behalf without your written consent.

(b)    By Director

Notwithstanding Section 4(a) hereof, you will be entitled to assume carriage of
your own defence relating to any Indemnified Claim (and for greater certainty,
the full amount of reasonable expense you incur in connection with such defence
shall be an Indemnified Amount) if:

 

   (i) the Corporation does not in a timely manner:

 

  (A) undertake appropriate action; or

 

  (B) take such legal steps as may be from time to time required to properly
defend against any such claim; or

 

  (ii) in the reasonable opinion of your counsel (which opinion shall be in
writing and a copy thereof provided to the Corporation) your interests in
respect of the relevant matter conflict with the interests of the Corporation in
respect of such matter or with the interests of any other director or officer of
the Corporation in respect of whose defence the Corporation has carriage;

provided that:

 

   (i) you shall not agree to settle any Indemnified Claim without the prior
written consent of the Corporation (unless you have a reasonable belief that the
Corporation will not satisfy its obligations to you hereunder if the Indemnified
Claim proceeds); and

 

  (ii)

if the Indemnified Claim would be covered by insurance maintained by the
Corporation, you shall comply with the applicable conditions of such



--------------------------------------------------------------------------------

- 4 -

 

 

coverage (provided however, that failure to so comply shall not relieve the
Corporation of its obligation to indemnify you hereunder).

 

5. Former Directors and Officers

(a)    You shall continue to be entitled to indemnification and advances
hereunder in accordance with the terms hereof with respect to Indemnified
Claims, even though you may no longer be acting in an Indemnified Capacity.

(b)    You and your advisors shall at all times be entitled to review during
regular business hours all documents, records and other information with respect
to the Corporation or any entity in which you acted in an Indemnified Capacity
which are under the Corporation’s control and which may be reasonably necessary
in order to defend yourself against any Proceeding that relates to, arises from
or is based on your service in an Indemnified Capacity, provided that you shall
maintain all such information in strictest confidence except to the extent
necessary for your defence.

 

6. No Obligation to Pay Indemnities Prohibited by Law

(a)    Notwithstanding anything contained herein, the Corporation shall not pay
any Indemnified Amount hereunder if the payment of such amount would be
prohibited under the provisions of the Canada Business Corporations Act (the
“CBCA”) or otherwise by law.

(b)    Without limitation to Section 6(a), you acknowledge that the CBCA
prohibits the Corporation from indemnifying you unless you:

 

   (i) acted honestly and in good faith with a view to the best interests of the
Corporation or, as the case may be, of any other entity to the extent that you
are serving as a director or officer of that entity at the request of the
Corporation; and

 

  (ii) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, you had reasonable grounds for believing that
your conduct was lawful (each of (i) and (ii) a “Condition”).

(c)    If the Corporation pays an Indemnified Amount which it is prohibited from
paying by law (as determined by a court or administrative tribunal of competent
jurisdiction in a final judgment that has become non-appealable), then such
amount shall be deemed to have been an advance of Costs by the Corporation to
you and upon written request by the Corporation, you shall repay such amounts to
the Corporation. For greater certainty, it is acknowledged that the Corporation
shall advance Costs to you or on your behalf in connection with an Indemnified
Claim prior to the resolution of the merits of any action, provided that if a
court or administrative tribunal of competent jurisdiction in a final judgment
that has become non-appealable determines that you do not fulfill either of the
Conditions, you shall repay such amounts to the Corporation.

 

7. Court Approval

(a)    If the Corporation is required under applicable law to obtain the
approval of the court in order to pay any Indemnified Amount, the Corporation
shall seek such approval forthwith upon demand by you for indemnification or
advance.



--------------------------------------------------------------------------------

- 5 -

 

(b)    In the event of a dispute under this agreement, the Corporation shall
apply to the court to approve a payment under this agreement forthwith upon
receiving a written request from you to do so.

 

8. Enurement

This indemnity and the benefit of the obligations of the undersigned hereunder
shall inure to the benefit of you, your heirs, estate, executors and
administrators and shall be binding upon the Corporation’s successors and
assigns.

 

9. Previous Indemnities

This indemnity supersedes and replaces all prior indemnities entered into
between the Corporation and you with respect to the subject matter of this
indemnity, provided however, that nothing in this provision shall operate to
restrict in any way any indemnity to which you are entitled under the
Corporation’s by-laws or otherwise at law.

 

10. Jurisdiction

The courts of the Province of Ontario, Canada shall have exclusive jurisdiction
with respect to all matters dealing with the enforcement of or otherwise arising
out of or in connection with this indemnity, and by accepting and relying hereon
you expressly and irrevocably submit and attorn to the exclusive jurisdiction
of, and irrevocably agree to be bound by a judgment of, any such court relating
to all such matters.

 

11. Notices

Any notice permitted or required hereunder shall be made:

 

   (i) to the Corporation at: Nortel Networks Limited, 195 The West Mall,
Toronto, Ontario, M9C 5K1, Attention: Chief Legal Officer (facsimile:
905.863.7386); and

 

  (ii) to you at [                        ]

(or at such other address as you or the Corporation may from time to time
specify) and shall be sufficiently given if delivered personally, if sent by
mail or transmitted by fax and such notice shall be deemed to have been received
on the date it is sent (or, if not sent on a day on which the Corporation is
open for business at its head office (a “business day”), on the next business
day), except for notices sent by mail, which will be deemed to have been
received on the fifth business day following the date mailed.



--------------------------------------------------------------------------------

- 6 -

 

12. Governing Law

This indemnity shall in all respects be governed by and construed in accordance
with the laws of the Province of Ontario, Canada, and all disputes, claims or
matters arising out of or under it shall be governed by such laws.

This indemnity was authorized for execution by the Board of Directors of the
Corporation on December 22, 2008.

 

NORTEL NETWORKS LIMITED

by  

          Name:   Gordon A. Davies   Title:   Chief Legal Officer and Corporate
Secretary

by  

          Name:   Pavi Binning   Title:   Chief Financial Officer

 

 

 

The undersigned accepts the foregoing indemnity and agrees to comply with the
terms and conditions set out above.

 

              [Name of Director / Officer]     [Witness]